Title: To Thomas Jefferson from the Board of War, with Reply, 15 February 1780
From: Board of War,Jefferson, Thomas
To: Board of War,Jefferson, Thomas


Williamsburg, 15 Feb. 1780. Encloses a letter from Lt. Col. Porterfield stating objections to the new quartermaster’s arrangement; these objections seem proper and will be given consideration if the executive approves. Signed by Innes and Lyne. Countersigned: “In Council Feb. 16. 1780. The board approve of giving Colo. Porterfield 200. Dolls. ⅌ month in Addition to the 600 Doll. ⅌ month formerly proposed. Th. Jefferson.”
 